Citation Nr: 1119061	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a thoracolumbar strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for allergic rhinitis, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2010.  Review of the record shows that there was substantial compliance with the remand directives.


FINDINGS OF FACT

1.  The Veteran's service-connected thoracolumbar strain is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

2.  The Veteran's service-connected allergic rhinitis is not manifested by greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243 (2010).

2.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated August 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In addition to the original August 2007 VCAA notice, the RO sent the Veteran correspondences in October 2008 and November 2010.  Reviewing the August 2007, October 2008, and November 2010 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in September 2007, October 2007, and December 2010; obtained medical opinions as to the severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected thoracolumbar strain and allergic rhinitis warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Thoracolumbar strain
The Veteran's service-connected thoracolumbar strain has been rated by the RO under the provisions of Diagnostic Code 5237.  The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243, a rating of 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, pursuant to Diagnostic Code 5293, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

X-rays dated April 2007 show mild disc bulging at L5-S1.  The Veteran underwent a VA examination in October 2007.  The claims file was reviewed in conjunction with examination.  The Veteran complained of mid-to-low back pain that varied from a 5-10/10 on a daily basis.  It is relieved by Naproxen, Tramadol, and Vicodin.  He has also been treated with acupuncture, chiropractic, medications, and physical therapy.  He denied wearing a back brace or having back surgery.  He reported weekly flare-ups lasting 6-10 hours.  During flare-ups, he reports stiffness; but stated that he does not take off work.  He is employed as an electrician, which entails climbing ladders, pulling cables, and installing electrical devices.  He has pain if he lifts more than 30-40 pounds.  He stated that walking and standing are limited to 30 minutes; and that he cannot play sports.  He denied any incapacitating episodes of low back pain or mid back pain.  

Upon examination, the spine was tender in the thoracic area with decreased lumbar lordosis.  Flexion of the spine was painful at 65 degrees, repeated three times for a Deluca factor of zero degrees.  Extension was painful at 10 degrees, repeated three times for a Deluca factor of zero degrees.  Lateral bending was painful bilaterally at 25 degrees, repeated three times for a Deluca factor of two degrees with function limited by pain, fatigability, and lack of endurance (without loss of coordination).  Rotation of the spine was 40 degrees with pain bilaterally, repeated three times for a Deluca factor of zero degrees.  Straight leg raising was painful at 50 degrees bilaterally.  Sensation and strength of the lower extremities were intact.  No abnormalities were reported on neurological examination.  The diagnosis was thoracic spine degenerative disk disease from T7-T8; and lumbar spine mild degenerative disk disease at L5.  

The Veteran underwent another VA examination in December 2010.  The claims file was reviewed in conjunction with the examination.  The Veteran reported that he has severe flare-ups every 2-3 weeks, and that each flare-up lasts 3-7 days.  They are precipitated by movement and wrong sleep positions.  They are alleviated by ibuprofen.  He also reported paresthesias, and leg or foot weakness.  He denied urinary or fecal incontinence.  He denied any incapacitating episodes.  He stated that there is no limitation on walking.  He reported a history of fatigue, decreased motion, stiffness, weakness, and spasm.        

Upon examination, the Veteran had normal posture and gait.  There were no abnormal spinal curvatures or objective abnormalities of cervical or thoracolumbar sacrospinalis.  The thoracolumbar spine range of motion tests showed that the Veteran achieved flexion from 0-45 degrees; extension from 0-25 degrees; left and right lateral rotation from 0-15; and left and right lateral flexion from 0-30 degrees.  There was objective evidence of pain on active range of motion.  However, there was no additional limitation with repetitive motion.  Laseque's sign was normal. 

In order to warrant a rating in excess of 20 percent, the Veteran's disability should be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (Diagnostic Code 5237); or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months (Diagnostic Code 5293).  At both VA examinations, the Veteran denied having incapacitating episodes.  He achieved forward flexion to 65 degrees and 45 degrees at the October 2007 and December 2010 examinations respectively.  There is no evidence that the Veteran's disability is manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The Board also notes that there is no persuasive evidence of neurological abnormalities to include but not limited to bowel or bladder impairment.  There is also no clinical evidence or findings of radiculopathy to warrant separate ratings.

Finally, in regards to DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the thoracolumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

The Board finds the Veteran to be credible in terms of his description of pain; however, his symptoms simply do not warrant higher rating according to the aforementioned rating criteria.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for the Veteran's service connected thoracolumbar strain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's range of motion symptoms squarely match the type and degree of the examples set forth under the criteria for the current 20 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Allergic rhinitis
The Veteran's service-connected allergic rhinitis has been rated by the RO under the provisions of Diagnostic Code 6522.  Under this regulatory provision, a rating of 30 is warranted for allergic rhinitis with polyps.  A 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.

The Veteran underwent a VA examination in October 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of seasonal allegories, consisting of runny nose and itchy eyes.  Typically the symptoms last 1-2 months, during high pollen count, or when it is dry and windy in the spring.  Upon examination, there was no flaring of the nares.  The septum was midline.  There was stuffiness on both sides equally, less than 25 percent occlusion.  The mucosa was pink and moist, without polyps or discharge.  There was no frontal or maxillary sinus tenderness with palpation or percussion.  He was diagnosed with allergic rhinitis.  

The Veteran underwent another VA examination in December 2010.   The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of mucus build up in his nose, itchy eyes, and constriction of the nasal passages and stuffy nose in the spring and summer.  He reported that he was partially blocked at the time of the examination; and that it was not responding to treatments.  Other current symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  He also has sinus headaches between 1-6 times per week.  Upon examination, the Veteran's maxillary sinuses were tender; but there was no evidence of active disease.  There was no evidence of nasal polyps; but the nasal passages were partially obstructed (20 percent on the left, 30 percent on the right).  

There is no evidence that the Veteran's disability is manifested by allergic rhinitis with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.

The Board finds the Veteran to be credible in terms of his description of runny nose, itchy and watery eyes, nasal congestion, etc.; however, his symptoms simply do not warrant higher rating according to the rating criteria.  To the extent the Veteran may be arguing that the rating criteria are not reasonable, the Board stresses that it is bound to apply the regulatory criteria to rating cases.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for allergic rhinitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's level of nasal obstruction squarely matches the type and degree of the examples set forth under the criteria for the current 0 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

The appeal is denied.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


